Citation Nr: 1826971	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-38 682	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to accrued benefits.




ATTORNEY FOR THE BOARD

K. Marenna, Counsel





INTRODUCTION

The Veteran served on active duty from April 1941 to July 1945.  The Veteran died in January 2014.  The appellant is the Veteran's adult child.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The appellant does not satisfy the statutory definition of "child" under the governing statute to be eligible for the payment of accrued benefits and did not bear the expense of the Veteran's last sickness or burial.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  38 U.S.C. §§ 101(4)(A), 5121 (2012); 38 C.F.R. §§ 3.57, 3.1000 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This issue is a matter of legal interpretation.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Because there is no reasonable possibility that further notice or assistance will aid in substantiating the claim for accrued benefits, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C. § 5103A.

Accrued Benefits

The Veteran filed a claim for VA pension benefits based on the need for permanent aid and attendance in May 2013.  In a deferred rating decision in July 2013, the RO noted that the Veteran was already receiving a pension with aid and attendance, but they would review the award to determine if it could be increased based on medical expenses.  The Board notes that a September 2008 rating decision had granted entitlement to non-service connected pension and entitlement to special monthly pension based on the need for aid and attendance effective November 16, 2007.  

While the claim was pending, the Veteran died in January 2014.  The Veteran's spouse predeceased him.  In June 2014, the appellant filed a claim for accrued benefits, seeking the pension benefits to which he believed the Veteran was entitled based on the claim pending at the time of the Veteran's death.  In the June 2014 application, the appellant indicated the Veteran's last sickness and burial expenses were prepaid in full by the Veteran.  The application indicated the Veteran did not leave any other debts.

In a June 2014 opinion, the RO denied the Veteran's claim for accrued benefits.  The RO stated that accrued benefits may be used to reimburse the person or persons who paid for or are responsible to pay the expenses of last illness and burial of a beneficiary.  The RO stated "We can't approve your claim for accrued benefits because your application reflects you have not paid any expenses of last illness and burial of a beneficiary."  The appellant appealed the decision.

Accrued benefits are periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid.  Accrued benefits shall, upon the death of such individual, be paid to the living person first listed below: (i) the Veteran's spouse; (ii) the Veteran's children (in equal shares); (iii) the Veteran's dependent parents (in equal shares).  38 U.S.C. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).  
To be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients listed above.  A child of a deceased veteran is eligible for substitution only if he or she satisfies the definition of 38 U.S.C. § 101(4)(A) "upon the death" of the veteran.  38 U.S.C. § 5121(a); see Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A)).  

The definition of the term "child" of the Veteran, as defined for the purposes of establishing dependency status, is an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4); 38 C.F.R. § 3.57(a).

The Board finds that the appellant is not eligible to receive accrued benefits.  The evidence indicates the appellant is over the age of 23.  The appellant does not contend, nor does the evidence reflect, that he is under the age of 18, that he became permanently incapable of self-support before the age of 18, or that he is under the age of 23 and is pursuing a course of instruction at an educational institution.  Thus, the appellant cannot be deemed an eligible survivor under 38 U.S.C. § 5121 because he does not meet the statutory definition of "child" under 38 U.S.C. § 101(4)(A) to be eligible for the payment of accrued benefits, including for purposes of substitution.

The evidence also does not show that the appellant bore the expense of the Veteran's last sickness or burial.  The evidence of record indicates the Veteran had prepaid the burial expenses.  The application stated that the Veteran had no other debts or unpaid creditors.  

The Board notes that as the appellant is not an eligible person listed in 38 C.F.R. § 3.1000(a) for purposes of accrued benefits and substitution, the claim for accrued benefits is not deemed to include a request for substitution.  38 C.F.R. § 3.1010(c)(2).    

In sum, the appellant has not established standing to receive any accrued benefits due the Veteran at the time of his death.  The Board sincerely regrets that it cannot render a favorable decision on this matter; however, as discussed above, the applicable laws and regulations simply do not provide for the establishment of entitlement to accrued benefits.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to accrued benefits is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


